Citation Nr: 0731308	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-37 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 2003, 
for the assignment of a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




REMAND

The veteran served on active duty from February 1967 to 
February 1969 and from November 1985 to March 1986.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  

The veteran seeks an effective date earlier than May 30, 2003 
for the award of a TDIU rating.  He argues that the correct 
effective date would be in October 2000, when he sought 
service-connection.  In determining an effective date for an 
award of TDIU, VA must make two essential determinations: (1) 
when a claim for TDIU was received, and (2) when a factually 
ascertainable increase in disability occurred so as to 
warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2007).  An extraschedular total rating 
based on individual unemployability may be assigned in the 
case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service- 
connected disability.  38 C.F.R. § 4.16(b) (2007).  

Prior to May 30, 2003, the veteran was service-connected for 
PTSD rated as 50 percent disabling from October 19, 2000, and 
for degenerative disc disease, rated as 10 percent disabling 
from October 19, 2000.  Thus, prior to May 30, 2003, the 
veteran had a combined disability rating of 60 percent.  See 
38 C.F.R. § 4.25.  Consequently, he did not satisfy the 
schedular standards for consideration of a TDIU prior to May 
30, 2003.  38 C.F.R.  §§ 3.340, 4.16(a).  In January 2004, 
the RO increased the evaluation of the back disability to 20 
percent, effective from September 2003, but the combined 
disability evaluation did not change.  In April 2004, the RO 
increased the veteran's rating for his service-connected PTSD 
to 70 percent disabling effective May 30, 2003.  This is the 
date of the VA examination report in which the examiner 
stated that the veteran's physical impairments along with his 
temper and social impairments make it largely impossible for 
him to be gainfully employed.  The RO also granted a TDIU 
effective from May 30, 2003, and indicated that this date was 
assigned since it was the earliest date that the veteran met 
the minimum schedular requirements for a TDIU under 38 C.F.R, 
§ 4.16.  The RO has not considered whether the veteran is 
entitled to assignment of a TDIU prior to May 30, 2003 on an 
extraschedular basis.   

An April 2003 rating decision that denied a claim for TDIU 
refers to a VA Form 21-8940, which is a claim for a TDIU, but 
does not give the date of this form.  This rating decision 
also refers to a reopened claim for PTSD on October 19, 2000.  
The January 2004 statement of the case refers to a claim 
received on October 19, 2000, and to another claim received 
on November 8, 2002.  Despite the indication in the record 
that the veteran submitted a VA Form 21-8940 - perhaps on 
November 8, 2002 -- the Board is unable to locate this form 
in the file.  The RO should attempt find this form and 
associate it with the claims file, or attempt to obtain a 
copy of this form from the veteran and his representative.  
If the RO cannot locate the form, or a copy showing when it 
was received, the RO should document when this form was 
received, if possible.

Additionally, VA treatment records show that the veteran loss 
his job in May 2002; however the veteran stated in May 2003 
that he worked from July 2001 to July 2002 as a taxi starter.  
An attempt should be made to contact the veteran's most 
recent employer to confirm the dates of the veteran's 
employment and the reasons for its termination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request the 
complete name and address of his most 
recent employer.  Send a Request for 
Employment Information in Connection with 
a Claim for Disability Benefits (VA Form 
21-4192) to the veteran's most recent 
employer.  Ask that the employer fill out 
the form and return it to VA.  

2.  Attempt to locate the missing VA Form 
21-8940 noted above.  If the form cannot 
be located, ask the veteran and his 
representative to submit any copy, which 
they might have, of the form that was 
filed.  Also document when the missing VA 
Form 21-8940 was filed.  Associate the 
form, if located, with the claims file.  

3.  Thereafter readjudicate the issue on 
appeal, including whether the veteran is 
entitled to an extraschedular TDIU 
rating.  After issuing the veteran a 
supplemental statement of the case and 
allowing him sufficient time to respond, 
return the case to the Board for 
additional consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



